DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to claims 12-28, in the reply filed on 09/30/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While claim 12, line 3, recites “a content delivery network”, it is unclear if this is meant to reference “a content delivery network” of line 1.
While claim 12, line 8, recites “another server”, it is unclear if this is meant to reference the “one or more cache servers” of line 3 or a different server.
While claim 12, line 11, recites “another server”, it is unclear if this is meant to reference the “another server” of line 8, “one or more cache servers” of line 3 or a different server.
While claim 18, line 1, recites “the another server”, it is unclear if this is meant to reference the “another server” of claim 1, line 8, or the “another server” of claim 1, line 11.
While claim 19, line 1, recites “the another server”, it is unclear if this is meant to reference the “another server” of claim 1, line 8, or the “another server” of claim 1, line 11.

While claim 24, line 3, recites “a content delivery network”, it is unclear if this is meant to reference “a content delivery network” of line 1.
While claim 24, line 8, recites “another server”, it is unclear if this is meant to reference the “one or more cache servers” of line 3 or a different server.
While claim 24, line 12, recites “another server”, it is unclear if this is meant to reference the “another server” of line 8, “one or more cache servers” of line 3 or a different server.

While claim 24, line 15, recites “the number of sampling periods in the time window”, it is unclear if this is meant to reference the “sampling periods” of line 6 or other sampling periods.

Regarding claim 20, the phrase "to improve resource utilization" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  The term “improve resource utilization” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of “improvement”, it is unclear exactly what “resource is being utilized, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear if adjusting a setting so as to “attempt” to improve a resource utilization would meet the claim limitations or if some specific measurable improvement of some resource utilization would be required. 

Regarding claim 22, the phrase "to improve resource utilization" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  The term “improve resource utilization” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of “improvement”, it is unclear exactly what “resource is being utilized, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear if adjusting a setting so as to “attempt” to improve a resource utilization would meet the claim limitations or if some specific measurable improvement of some resource utilization would be required.

Regarding claim 24, the phrase "to improve resource utilization" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  The term “improve resource utilization” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of “improvement”, it is unclear exactly what “resource is being utilized, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear if adjusting a setting so as to “attempt” to improve a resource utilization would meet the claim limitations or if some specific measurable improvement of some resource utilization would be required.

While claim 26, line 1, recites “the another server”, it is unclear if this is meant to reference the “another server” of claim 1, line 8, or the “another server” of claim 1, line 11.
While claim 27, line 1, recites “the another server”, it is unclear if this is meant to reference the “another server” of claim 1, line 8, or the “another server” of claim 1, line 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKean et al. (McKean) (US 2015/0081981 A1).
As to claim 12, McKean discloses a method for analyzing cache utilization in a content delivery network, the method comprising:
with one or more cache servers in a content delivery network, receiving client requests for cacheable objects associated with one or more hostnames associated with a content provider (Fig. 1; paragraph 31, 50, 56-57, 72, 76);
generating a first estimate of the number of unique cacheable objects amongst the cacheable objects requested by clients that resulted in fetching those cacheable objects from another server due to cache misses (caching hit/miss records for each of plural different cache sizes; Fig. 7, paragraph 74-82);
generating a second estimate of the number of unique cacheable objects amongst the cacheable objects requested by clients that resulted in fetching those cacheable objects from another server due to cache misses (caching hit/miss records for each of plural different cache sizes; paragraph 74-82);
merging the first and second estimates to produce a merged estimate indicating the number of unique objects common to the first and second estimates (Fig. 7, 11A-B; paragraph 80-82, 90, 94-95); and
using the merged estimate to adjust one or more cache server settings (determining cache size recommendations; paragraph 72-74).

As to claim 13, McKean discloses wherein the first estimate relates to a first configured time period, and the second estimate relates to a second configured time period (caching statistics for multiple caches based on workloads run during the same time period, as the first and second are not required to be different time periods; Fig. 4A-5, paragraph 57-63).

As to claim 14, McKean discloses wherein the first configured time period and the second configured time period are selected according to a predetermined pattern (caching statistics for multiple caches during assigned workload; Fig. 4A-5, paragraph 57-63, 71).

As to claim 15, McKean discloses wherein the first configured time period and the second configured time period are non-consecutive (caching statistics over a time duration, which would include at least some time periods which are non-consecutive with each other; Fig. 4A-5, paragraph 57-63, 71).

As to claim 16, McKean discloses wherein the first estimate relates to a configured time period and a first cache server, and the second estimate relates to the configured time period and a second cache server (caching statistics for multiple caches based on workloads run at the same time; Fig. 4A-5, paragraph 57-63).

As to claim 17, McKean discloses wherein the one or more cache server settings comprise any of a cache capacity with respect to non-volatile memory, a cache capacity with respect to cache table size, a cache capacity with respect to volatile memory, a cache eviction algorithm, selection of a type of storage device to use for caching at least some of the cacheable objects, and, a time to live value for one or more of the cacheable objects (recommended cache capacity; paragraph 39-40, 72).

As to claim 18, McKean discloses wherein the another server comprises an origin server (Fig. 1, paragraph 25-35).

As to claim 19, McKean discloses wherein the another server comprises a cache parent (Fig. 1, paragraph 25-35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/           Primary Examiner, Art Unit 2424